[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On October 16, 1995, the petitioner, Reginald R. Watkins, filed an amended petition seeking a writ of habeas corpus. The amended petition claims that the respondent erroneously calculated the petitioner's effective release because the respondent wrongfully awarded the petitioner only 336 days of presentence confinement credit. The petitioner claims that he is entitled to 336 days of presentence confinement credit on each of CT Page 2734 the four separate sentences he received under four separate charges, ordered by the court to run consecutively.
The petitioner was entitled to presentence confinement credit pursuant to General Statutes § 18-98d. Section 18-98d
specifically states that "each day of presentence confinement shall be counted only once for the purpose of reducing all sentences imposed after such presentence confinement . . . ." The petitioner was therefore entitled to receive only 336 days of presentence confinement credit toward the four sentences imposed after his presentence confinement. See Payton v. Albert,209 Conn. 23, 30, 547 A.2d 1 (1988).
Accordingly, the court finds that the respondent applied the correct amount of presentence confinement credit to the petitioner. The amended petition is therefore dismissed.
WILLIAM J. SULLIVAN, JUDGE